United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Executrix of the Estate of W.L., widower of
the employee, E.L., Appellant
and
DEPARTMENT OF THE ARMY, ALSON
ARMY HOSPITAL, Fort Dix, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-391
Issued: April 17, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 10, 2012 appellant, through counsel, filed a timely appeal of a
September 10, 2012 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP) denying her request for reconsideration of the merits of her claim. As more than 180
days has elapsed between the issuance of the last merit decision of OWCP dated April 8, 2010
and the filing of this appeal on December 10, 2012, the Board has no jurisdiction over the merits
of the case.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over only the September 10, 2012 nonmerit
decision.

1

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant has up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse decisions issued on or after November 19, 2008, a
claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e); R.C., Docket No. 10-2371 (issued
July 14, 2011).
2

5 U.S.C. §§ 8101-8193.

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for merit
review pursuant to 5 U.S.C. § 8128(a).
On appeal appellant’s attorney asserts that the May 23, 2012 report of the employee’s
attending physician, Dr. Craig H. Rosen, a Board-certified orthopedic surgeon, was sufficient to
establish that the employee suffered residuals of her employment injury and that OWCP should
have conducted a merit review of the case.
FACTUAL HISTORY
This case has previously been before the Board. In a July 8, 2011 decision, the Board
found that appellant did not meet her burden of proof to establish that the employee sustained a
recurrence on April 8, 1992 but that the employee would be entitled to wage-loss compensation
for the brief period from the date of surgery on January 25, 2002 until she died on
February 3, 2002. The Board also found that OWCP properly denied appellant’s request for a
hearing.3 The law and the facts of the previous Board decision are incorporated herein by
reference.4
On February 6, 2012 OWCP paid appellant compensation for the period January 25
through February 2, 2002.
On June 14, 2012 appellant, through her attorney, requested reconsideration. The
attorney asserted that an attached May 23, 2012 report from Dr. Rosen indicated that the
employee had residuals of her left knee employment injury and would be entitled to disability
benefits from April 8, 1992 until her death.
In the May 23, 2012 report, Dr. Rosen described the employee’s medical history. He
indicated that on July 25, 2000 and August 23, 2001, it was his opinion that appellant had
continued problems with her left knee due to degenerative arthritis which was related to the
3

Docket No. 10-1941 (issued July 8, 2011).

4

On December 27, 1965 the employee, then an 18-year-old clerk typist, injured her left knee when she fell at
work. The claim was accepted for dislocation of the left knee and she underwent a left medial meniscectomy on
March 17, 1966. The employee returned to her regular duties without restrictions, and in 1984, while playing
recreational softball at a local township, stepped in a hole and reinjured her left knee. She resigned from federal
employment on March 23, 1990. The employee underwent a second left knee arthroscopic procedure on
April 8, 1992. On November 4, 2000 she filed a recurrence claim. On January 16, 2001 OWCP accepted that the
employee sustained a left knee meniscus tear on December 27, 1965. By letter dated July 23, 2001, it informed the
employee that the April 8, 1992 recurrence was accepted, and she was advised to file a claim for compensation. On
January 25, 2002 Dr. Rosen performed left total knee replacement. The employee died on February 3, 2002, while
hospitalized after the surgery. The death certificate listed the immediate cause of death as pseudomembranous
colitis. Her widower was appointed administrator of her estate, and on February 20, 2002 filed a survivor’s claim.
The widower died on June 24, 2005. His niece, the appellant in this case, was appointed executrix of his estate. In
an April 8, 2010 decision, OWCP denied the employee’s recurrence claim for monetary compensation for the period
April 8, 1992 to January 25, 2002 on the grounds that the medical evidence did not support total disability from
work. On April 19, 2010 appellant, through her attorney, requested a hearing. By decision dated May 11, 2010,
OWCP denied the hearing request.

2

December 26, 1965 employment injury, and that she required treatment for her left knee due to
continued problems with pain from 1992 until the time of her total knee replacement which was
performed on January 25, 2002. Dr. Rosen noted that the employee died in the postoperative
period and opined that she would have been disabled from work for a period of six months after
the January 25, 2002 surgery.
In a nonmerit decision dated September 10, 2012, OWCP denied appellant’s
reconsideration request. It found that the evidence submitted was not relevant to the merit issue,
whether appellant established that the employee was entitled to wage-loss compensation for total
disability from April 8, 1992 until her death.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.5 Section 10.608(a) of Title 20 of the Code of Federal Regulations
(C.F.R.) provides that a timely request for reconsideration may be granted if OWCP determines
that the employee has presented evidence and/or argument that meets at least one of the
standards described in section 10.606(b)(2).6 This section provides that the application for
reconsideration must be submitted in writing and set forth arguments and contain evidence that
either: (i) shows that OWCP erroneously applied or interpreted a specific point of law; or (ii)
advances a relevant legal argument not previously considered by OWCP; or (iii) constitutes
relevant and pertinent new evidence not previously considered by OWCP.7 Section 10.608(b)
provides that, when a request for reconsideration is timely but fails to meet at least one of these
three requirements, OWCP will deny the application for reconsideration without reopening the
case for a review on the merits.8
ANALYSIS
The only decision before the Board in this appeal is the nonmerit decision of OWCP
dated September 10, 2012 denying appellant’s application for review. Because there is no
OWCP merit decision within the Board’s jurisdiction, the Board lacks jurisdiction to review the
merits of appellant’s claim.9
With the reconsideration request, appellant’s attorney asserted that the medical evidence
was sufficient to establish that the employee was entitled to disability compensation from
April 8, 1992 until her death. Appellant therefore did not allege or demonstrate that OWCP
erroneously applied or interpreted a specific point of law, or advance a relevant legal argument
5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.608(a).

7

Id. at § 10.608(b)(1) and (2).

8

Id. at § 10.608(b).

9

Supra note 1.

3

not previously considered by OWCP. Consequently, she was not entitled to a review of the
merits of the claim based on the first and second above-noted requirements under section
10.606(b)(2).10
With respect to the third above-noted requirement under section 10.606(b)(2), appellant
submitted a May 23, 2012 report from Dr. Rosen. In its July 8, 2011 decision, the Board noted
that, while Dr. Rosen discussed appellant’s medical condition in a number of reports, he did not
advise that appellant was totally disabled or discuss her ability to work. As such his opinion was
insufficient to establish that the employee was totally disabled.11 In his May 23, 2012 report,
Dr. Rosen merely indicated that the employee would have been totally disabled for work for a
period of six months after her January 25, 2002 surgery. OWCP paid appellant compensation for
the period January 25, 2002 until the employee’s death on February 3, 2002. As Dr. Rosen’s
May 23, 2012 report did not discuss whether appellant was disabled from her previous sedentary
position as a secretary for the period beginning April 8, 1992 and continuing until her
January 25, 2002 surgery, the May 23, 2012 report is irrelevant to the merit issue in this case.12
Appellant therefore did not submit relevant and pertinent new evidence not previously
considered by OWCP.
As appellant did not show that OWCP erred in applying a point of law, advance a
relevant legal argument not previously considered, or submit relevant and pertinent new
evidence not previously considered by OWCP, OWCP properly denied her reconsideration
request.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
consideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

10

20 C.F.R. § 10.606(b)(2).

11

Supra note 3.

12

Supra note 7. Under FECA, the term “disability” means the incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury. Disability is thus not synonymous with
physical impairment, which may or may not result in an incapacity to earn wages. An employee who has a physical
impairment causally related to a federal employment injury, but who nevertheless has the capacity to earn the wages
he or she was receiving at the time of injury, has no disability as that term is used in FECA. D.M., 59 ECAB
164 (2007). Furthermore, whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the reliable, probative and
substantial medical evidence. Tammy L. Medley, 55 ECAB 182 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the September 10, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 17, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

